           Case 2:18-cv-00225-NDF Document 41 Filed 11/08/19 Page 1 of 9



Jeff S. Meyer, WSB No. 6-4280
Schwartz, Bon, Walker & Studer, LLC
141 S. Center St., Ste. 500
Casper WY 82601
307-235-6681 | Fax: (307) 234-5099
jmeyer@schwartzbon.com
Attorneys for Defendant



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF WYOMING

RODNEY MIEARS and MARIAN                      )
MIEARS, husband and wife,                     )
                                              )
                        Plaintiffs,           )      Civil Action No.: 18-CV-225F
                                              )
vs.                                           )
                                              )
SYSCO MONTANA, INC.,                          )
                                              )
                        Defendant.            )


DEFENDANT’S BRIEF IN SUPPORT OF IT’S MOTION FOR SUMMARY JUDGMENT
    ON PLAINTIFFS’ DIRECT NEGLIGENCE CLAIM AGAINST DEFENDANT


        COMES NOW Defendant, Sysco Montana, Inc. (“Defendant”), by and through its

attorneys of Schwartz, Bon, Walker & Studer, LLC, and hereby submits its Brief in Support of it’s

Motion for Summary Judgment on Plaintiffs’ Direct Negligence Claim against Defendant as

follows:

                                I.    STANDARD OF REVIEW

        Summary judgment is appropriate under Fed. R. Civ. P 56 when the pleadings and

admissible evidence demonstrate that “there is no genuine issue as to any material fact and that the

moving party is entitled to judgment as a matter of law.” Western Diversified Services, Inc. v.

Hyundai Motor America, Inc., 427 F.3d 1269, 1272 (10th Cir. 2005). When there is sufficient

evidence that the trier of fact could resolve an issue either way, the issue becomes



                                            Page 1 of 9
         Case 2:18-cv-00225-NDF Document 41 Filed 11/08/19 Page 2 of 9



genuine. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A material fact exists if

under the substantive law the fact is necessary to the resolution of the claim. Id. The record is

viewed in the light most favorable to the non-moving party, and all reasonable inferences are

resolved in the non-moving party’s benefit. Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 587 (1986). Conjecture and speculation are insufficient to defeat a motion for

summary judgment. Self v. Crum, 439 F.3d 1227, 1236 (10th Cir. 2006). The party moving for

summary judgement has the burden of persuasion. Trainor v. Apollo Metal Specialties, Inc., 318

F.3d 976, 980 (10th Cir. 2002). “A federal Court sitting in diversity must ascertain and apply state

law to reach the result the Wyoming Supreme Court would reach if faced with the same

question.” Cooperman v. David, 214 F.3d 1162, 1164 (10th Cir. 2000).

                         II.     UNDISPUTED MATERIAL FACTS

       For the purposes of this Motion, the undisputed material facts can be ascertained from the

Plaintiffs’ Complaint, and the Plaintiffs’ proposed First Amended Complaint. Plaintiffs have

asserted claims for negligence, loss of consortium and punitive damages against Sysco in their

complaint. ECF No.1; ECF No. 32-1. Plaintiffs allege that the underlying facts of their claims

arose from an automobile accident that occurred on June 15, 2015, when a semi-tractor trailer

being operated by the Defendant’s employee collided with a vehicle being driven by Plaintiff

Rodney Miears. ECF No.1, ¶ 8; ECF No. 32-1, ¶¶ 11 and 12. Plaintiffs further assert factual

allegations that the Defendant was in violation of safe driving practices and crashed the tractor

trailer into Plaintiff Rodney Miears’ vehicle through the actions of its driver. ECF No.1, ¶¶ 9-10;

ECF Doc. 32-1, ¶¶ 8, 9 and10. Plaintiffs factually allege that the Defendant was the cause of the

crash, and that the Defendant is responsible for the conduct of its driver who was working in the




                                            Page 2 of 9
          Case 2:18-cv-00225-NDF Document 41 Filed 11/08/19 Page 3 of 9



course and scope of his employment at the time of the accident. ECF No.1, ¶¶ 11 and 13; ECF

No. 32-1, ¶¶ 8, 9, 17, 18, 19 and 20.

        Plaintiffs additionally assert factual allegations in their proposed First Amended Complaint

to include: Sysco knew that Friede was a new driver, that his scheduled delivery at the Yellowstone

Valley Inn was a new stop for him; and that Friede was behind schedule and Sysco was aware of

this, ECF No. 32-1, ¶13; Friede was a “distracted driver”, Id. at ¶13; Sysco failed to complete

training documentation for Friede, Id. at ¶14; Sysco failed to inform Friede where to make his

delivery at the Yellowstone Valley Inn after he arrive, Id. at ¶ 15; and Sysco hired Friede in

violation of its hiring ‘policies”, Id. at ¶16

        The negligence allegations of Plaintiffs’ claims against the Defendant assert direct claims

of negligence against the Defendant. These claims include allegations that “the negligence of

Defendant Sysco was the cause of the collision.” Id. at ¶ 25. That “Defendant Sysco is required

to keep, maintain, enforce and follow safe driving practices and policies. Defendant failed to do

this and is negligent.” Id. at ¶ 26. That Sysco was negligent in numerous ways, including but not

limited to: “its driver rushing to make a turn while operating Sysco’s tractor-trailer; its driver

failing to maintain a safe and proper lookout to prevent injury to others, including Plaintiff; and its

driver failing to maintain proper control of the tractor trailer so as to avoid injury to others,

including Plaintiff. Id. at ¶ 27.

        Defendant admitted that its employee was in the course and scope of his employment on

June 15, 2015 when the accident occurred, and that it is vicariously liable for its employee’s

negligent conduct in its Answer to Plaintiffs’ original Complaint. ECF No. 3. For the purposes

of this Motion and for trial, and prior to filing its Answer to Plaintiffs’ Amended Complaint, Sysco

continues to admit that James Friede, its employee, was in the course and scope of his employment




                                                 Page 3 of 9
          Case 2:18-cv-00225-NDF Document 41 Filed 11/08/19 Page 4 of 9



on June 15, 2015 when the accident occurred, and that it is vicariously liable for its employee’s

negligent conduct. Sysco also admits that, at least to the extent that Plaintiffs’ Complaint, can be

construed to allege negligent conduct of its employee; that its employee was negligent; the cause

of the accident; and that Plaintiff Rodney Miears was not at fault for the accident.

                                        III.    ARGUMENT

       Defendant is entitled to an order granting its Rule 56 Motion for Summary Judgment

against the claims of direct negligence against Defendant because Wyoming law prohibits direct

claims of negligence against an employer when the employer admits that the employee was

working in the course and scope of his employment and the employer admits it is vicariously liable

for the negligent conduct of its employee. It is well established under Wyoming law that once an

employer admits it is vicariously liable for the negligence of its employee via the doctrine of

respondeat superior, it is improper to allow a plaintiff to proceed against the employer on other

theories of imputed liability. Bogdanski v. Budzik, 406 P.3d 1156, 1161-1164, (Wyo. 2018);

Cahalan v. May Trucking, Co., et. al, 2012 WL 12915496 (U.S. D. Ct. WY 2012). Bogdanski

establishes that when an employer admits that it is vicariously liable for the negligence of its

employee, if any, direct claims of negligence against the employer related to hiring, training,

supervision, maintenance, testing, policies, whether those policies were followed, and a myriad of

other things are not actionable against the employer defendant. Bogdanski, 406 P.3d 1161-1164.

       In Bogdanski, the Wyoming Supreme Court adopted the McHaffee rule establishing that

where an employer, like the Defendant in this case, admits that it is vicariously liable for the actions

of its employee, direct negligence claims against the employer become superfluous. Id. at 1162.

The reason for this rule is that for a plaintiff to recover on these direct claims against an employer,

the plaintiff is required to establish the negligence of the defendant’s employee, which the




                                               Page 4 of 9
          Case 2:18-cv-00225-NDF Document 41 Filed 11/08/19 Page 5 of 9



employer has admitted liability for. Id. at 1163. There becomes no necessity to establish direct

liability of the employer once the it has admitted responsibility for the employee’s negligent

conduct. Id. The purpose of this rule is to prevent double apportionment and allocation of the

employer’s liability. Id. The rationale for this rule is obvious, the employer has admitted that it is

100% liable for the damages that result from its employee’s negligence, and thus, plaintiffs will

fully recover. Determining what percent of the employee’s negligence resulted from the direct

negligence of the employer becomes irrelevant for this reason.

       Prior to the Wyoming Supreme Court’s ruling in Bogdanski, this Court determined an

identical issue when it issued a ruling granting summary judgment to an employer against

independent direct negligence claims against the employer after the employer admitted respondeat

superior liability for the negligent acts of its employee. See Cahalan v. May Trucking, Co., et. al,

2012 WL 12915496 (U.S. D. Ct. WY 2012). As this Court noted in Cahalan, when a defendant

employer is already entirely responsible for the liability of its employee’s negligent as a result of

its admission of respondeat superior and vicarious liability, a cause of action against the employer

for its direct negligence would be duplicative. Cahalan v. May Trucking, Co., et. al, 2012 WL

12915496 (U.S. D. Ct. WY 2012). This Court was 100% accurate of what the Wyoming Supreme

Court would decide when it adopted the McHaffie rule. Specifically, that independent and direct

claims of negligence against an employer are not allowed when the employer has admitted

responsibility for the negligent conduct of its employee. The only issue to be determined is the

negligent conduct of the employee, and direct claims against the employer are superfluous and

ultimately could result in double liability and prejudicial evidence.

       Defendant anticipates that Plaintiffs will argue that Bogdanski and Cahalan (and other

similar cases from this District) are not applicable because Plaintiffs did not bring a direct action




                                             Page 5 of 9
              Case 2:18-cv-00225-NDF Document 41 Filed 11/08/19 Page 6 of 9



against Sysco’s employee, and thus there is no chance of a “double recovery”.1 Plaintiffs’

argument, if this is indeed what they argue, will entirely miss the rationale for the Wyoming

Supreme Court’s adoption of the McHaffee rule. The double recovery the Court spoke of is not

recovering from the employee and the employer, the double recovery is recovering from the

employer for both the damages caused by the employee’s negligent conduct and recovering from

the employer for its direct negligence, which would not have existed without the employee’s

negligence. When a plaintiff is entitled to recover the same damages under an imputed liability

claim from the defendant employer, the plaintiff will also recover the same damages he would

have under the direct negligence claims against the employer. Bogdanski, 408 P.3d at 1162, ¶ 22.

The direct negligence claims become superfluous. Id. If Sysco had denied respondeat superior

and its vicarious liability for its employees conduct, then Plaintiffs could proceed directly against

Sysco for its negligence.

           Examining Bogdanski reveals the fallacy of Plaintiffs’ position that the employee must also

be a party before the McHaffee rule applies. In Bogdanski, the defendant’s employee was

originally a party, but he was granted summary judgment because the employee was immune from

a direct suit under the applicable law. Bogdanski, 408 P. 3d at 1159. As this Court noted in

Cahalan, it is the employer’s admission of vicarious liability that prevents the direct negligence

claims. This is unrelated to whether the employee is or is not a party. There is simply no rule that

requires an employee to also be named for the McCaffee and Bogdanski rule to apply. The issue

is the employee’s negligence, which the employer has admitted liability for. Allowing the direct

negligence claims against the employer to continue because the employee is not named will allow

the chances of double recovery that McHaffee and Bogdanski specifically prohibit.



1
    See ECF No. 18, Plaintiffs’ Response to Defendant’s Motion for Settlement Conference, p. 5, ¶ 6.


                                                     Page 6 of 9
          Case 2:18-cv-00225-NDF Document 41 Filed 11/08/19 Page 7 of 9



       In the case of Sanchez v. Home Depot, Inc., 2014 WL 2986677, Judge Johnson of this

District analyzed a similar set of circumstances. In that case, Judge Johnson ruled the direct claims

against the employer, similar to those alleged by the Plaintiff in this case, could not proceed where

the defendant employer admitted respondeat superior liability and also where the employer

accepted that its employee was one hundred percent at fault for the plaintiff’s injuries. Sanchez v.

Home Depot, Inc., 2014 WL 2986677 at 4. There was simply no comparative fault to be

determined between the employee and the plaintiff. Id. Here, Sysco has likewise admitted that if

Plaintiffs have sufficiently alleged allegations of negligence against its employee, its employee

was one hundred percent at fault and there is no negligence to compare between Plaintiffs and its

employee.

       Plaintiffs’ proposed First Amended Complaint asserts direct claims of negligence against

Sysco stating that: “the negligence of Defendant Sysco was the cause of the collision.”; that Sysco

was negligent for failing to keep and enforce safe driving practices; and that it was negligent

because its driver rushed to make a turn, failed to maintain a safe and proper lookout; and its driver

failing to maintain proper control of the tractor trailer. To the extent that these allegations assert

claims of vicarious liability against Sysco for its employee’s conduct, Sysco has admitted vicarious

liability. However, these claims assert direct allegations of negligence against Sysco, and those

allegations should be dismissed pursuant to the Bogdanski and the McHaffie rule.

       The Bogdanski court left open the question of whether a direct claim against an employer

under theories such as failure to train and/or supervise is appropriate when a plaintiff asserts

allegations of punitive conduct against the employer related to the training and/or supervision of

the employee. Bogdanski, 408 P. 3d at 1162 at ¶ 22, fn. 10. See also Hockaday v. Aries Logistics,

Inc., 2018 WL 4760518, *7 (Dist. Wyo. 2018). Where the employer demonstrates on a motion for




                                             Page 7 of 9
            Case 2:18-cv-00225-NDF Document 41 Filed 11/08/19 Page 8 of 9



summary judgment that the evidence is insufficient to give rise to a claim of culpable conduct on

the part of the employer, then dismissal of the direct claims of negligence and punitive damages

are subject to dismissal under Bogdanski and the McHaffie rule. Hockaday v. Aries Logistics, Inc.,

2018 WL 4760518, *7 (Dist. Wyo. 2018). Sysco has contemporaneously filed a Motion for

Summary Judgment against Plaintiffs’ claims of punitive damages and culpable conduct in this

matter and incorporates it into this brief. Based on that Motion, Sysco is entitled to an Order

granting it summary judgment against Plaintiffs’ direct claims of negligence against it.

                                     IV.     CONCLUSION

          Sysco is entitled to this Motion for Summary Judgment on Plaintiffs’ direct claims of

negligence related to the hiring, retention, supervision, and training of its employee, James Friede.

Sysco’s Motion for Summary Judgment on Plaintiffs’ claims for punitive damages demonstrates

that there is no evidence that Sysco engaged in culpable conduct related to its employment of

James Friede, and that even in the best light for Plaintiffs, Sysco’s conduct was at best negligent.

Because Plaintiffs claims of punitive damages against Sysco fail, Sysco is entitled to an Order

granting it a Rule 56 Motion for Summary Judgment against Plaintiffs’ direct negligence claims

under the Bogdanski/McHaffie rule.

          WHEREFORE, Defendant, Sysco Montana, Inc., respectfully requests this Court for an

Order granting it a Rule 56 Motion for Summary Judgment against Plaintiffs’ direct negligence

claims.




                               [INTENTIONALLY LEFT BLANK]




                                            Page 8 of 9
          Case 2:18-cv-00225-NDF Document 41 Filed 11/08/19 Page 9 of 9




        DATED this 8th day of November 2019.




                                                         _______________________________________
                                                         Jeff S. Meyer, WSB No.6-4280
                                                         Schwartz, Bon, Walker & Studer, LLC
                                                         141 South Center, Suite 500
                                                         Casper, WY 82601
                                                         (307) 235-6681 | Fax: (307) 234-5099
                                                         jmeyer@schwartzbon.com
                                                         Attorney for Defendant




                                    CERTIFICATE OF SERVICE
         This is to certify that on this 8th day of November 2019, I served a true and correct copy of the
above and foregoing via CM/ECF electronic filing upon counsel properly addressed as follows:
        Laurence Stinson
        Scott Stinson
        Stinson Law Group, PC
        1421 Rumsey Ave.
        Cody, WY 82414
        laurence@stinsonlawyers.com

        Thomas Keegan
        Keegan, Krisjansons, & Miles, PC
        1233 Bleinstein Ave.
        Cody, WY 82414
        t.keegankkmattorneys.com

        Attorneys for Plaintiff



                                                         _______________________________________
                                                         Jeff S. Meyer




                                              Page 9 of 9
